Detailed Office Action
The communication dated 12/8/2020 has been entered and fully considered.
Claims 1-11, 15, and 18 are cancelled.  Claims 12, 16, 23, and 24 have been amended.  Claims 12-14, 16, 17, 19-24 are pending with claims 19 and 20 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of amendment the 112 rejections have been withdrawn except for claim 14.   The applicant still uses the terms low/medium/high.
In light of amendment the art rejections based on LI alone have been withdrawn.  LI uses water during the homogenization treatment while the instant claim requires an organic solvent.
Claim Objections
Claim 1 is objected to because of the following informalities: “106” should be 106.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 12, 14-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104562823 A LI et al., hereinafter LI, in view of JP2012-224960, OMURA, hereinafter OMURA.
The Examiner has included the English language translation as appended to the Japanese document
As for claims 12 and 14, LI discloses treating a chemical pulp with Zinc Chloride which swells the fibers [0060].  The pulp suspension is then processed in a disc mill to grind the pulp.  The Examiner interprets a disc mill refiner as a low/medium shear device [0078].  Further, the larger initial refiner gap (0.8-1.0 mm) suggests a low shear.  In the instant invention a gap of 0.01 to 0.3 mm had a max shear of 7.5 to 10^6.  The gap herein is 2 orders of magnitude higher than the 0.01 mm gap.
	The Zinc chloride solution is then removed from the grinded slurry suspension by dialysis/desalting [0118].  The slurry suspension is diluted to 1% consistency. [0118].  The pulp is then sent to a homgenizer at 40-60 MPa which  (~5800—8702 psi) which falls within the claimed range [0120]. A nanocellulose is formed [0014].
	LI does not use an organic solvent during the homogenization step.  OMURA discloses producing nanocellulose by first refining pulp [par. 0029 (748)] and then homogenizing the pulp in organic solvent [par. 0014 (327), 0031].    The pressure of the homogenizer can be 40-70 MPa which also falls within the claimed range [0042].
	At the time of the invention it would be obvious to the person of ordinary skill in the art to homogenize the refined pulp of LI in a homoghenizer using an organic solvent.  The person of 
As for claims 16, the pulp of LI is at 10% consistency during refining and 1% during homogenization.    Therefore the consistency of the homogenizer of LI with the organic solvent of OMURA meets the claim.  Further, OMURA states the consistency of. 0.3 to 5% [par. 0027 (694)] which also would fall within the claimed range
As for claims 17 and 21, OMURA discloses the linear C2 alcohol ethanol [par. 0014 (310)] as the organic solvent.
As for claim 22, OMURA discloses ethylene glycol which is a C2 diol [par. 0014 (310)].
As for claim 23, LI discloses 40 MPA-60 MPa (~5800—8702 psi) which falls within the claimed range [0120].
As for claim 24, the nanocellulose is formed at 1% consistency in a homgenizer [0014, 0120].  LI discloses the product as a gel [0023].  With the organic solvent of OMURA it can be considered an organogel.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN 104562823 A LI et al., hereinafter LI, and JP2012-224960, OMURA, hereinafter OMORUA, in view of WO 2014/009517 GRAVESON, hereinafter GRAVESON.
	As for claim 13, LI discloses zinc chloride as the swelling solution.  LI does not disclose morpholine, pipedine or mixtures thereof.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748